Name: 2004/907/EC: Commission Decision of 27 December 2004 concerning the financial contribution by the Community towards the organisation of an international seminar on animal welfare in the context of the EC-Chile Agreement on Sanitary and Phytosanitary measures applicable to trade in animals and animal products, plants, plant products and other goods and animal welfare
 Type: Decision
 Subject Matter: European construction;  EU finance;  international affairs;  America;  agricultural activity
 Date Published: 2005-10-14; 2004-12-28

 28.12.2004 EN Official Journal of the European Union L 381/80 COMMISSION DECISION of 27 December 2004 concerning the financial contribution by the Community towards the organisation of an international seminar on animal welfare in the context of the EC-Chile Agreement on Sanitary and Phytosanitary measures applicable to trade in animals and animal products, plants, plant products and other goods and animal welfare (2004/907/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) The EC-Chile Agreement on Sanitary and Phytosanitary measures applicable to trade in animals and animal products, plants, plant products and other goods and animal welfare (hereafter referred to as the Agreement) includes, given the importance of animal welfare and its relation with veterinary matters, the aim of developing animal welfare standards and to examine such standards taking into account the development in the competent international standards organisations. As per Appendix IC to the Agreement, it shall apply in particular to the development of animal welfare standards concerning the stunning and slaughter of animals. (2) The specific working group on animal welfare established by the Agreements Joint Management Committee concluded in order to better achieve its objectives, it would be helpful to exchange information on scientific expertise and to establish active contacts between scientists from the two Parties. (3) An international seminar on animal welfare is being organised in Santiago, Chile, in November 2004 by the Chilean Ministry of Agriculture and the Delegation of the European Commission to Chile to assist with the Agreements objective on reaching a common understanding between the Parties concerning animal welfare standards. (4) Pursuant to Decision 90/424/EEC the Community is to undertake the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (5) In line with the Communitys obligation to pay full regard to the welfare requirements of animals in formulating and implementing the Communitys policies, and the Agreements aim of reaching a common understanding between the Parties concerning animal welfare standards for the protection of animals, it is appropriate that the Community should support the organisation of this seminar, the outcome of which will assist in the further development of Community veterinary legislation and veterinary education or training on this issue. (6) With a view to the further development of veterinary education or training in the field of animal welfare, it is appropriate that the Community should assist with communicating and disseminating the outcome of the seminar, including covering the costs of the publication and dissemination of the scientific proceedings of the seminar, to be organised in the framework of an open call for offers. (7) It is appropriate that the disbursement of such financial support should be coordinated by the Delegation of the European Commission to Chile, one of the joint organisers of the seminar. (8) The financial resources necessary for the Community to support the organisation of this seminar should therefore be engaged and granted subject to the planned seminar having been efficiently carried out. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Sole Article The action to support the organisation of an international seminar on animal welfare in the context of the EC-Chile Agreement on Sanitary and Phytosanitary measures applicable to trade in animals and animal products, plants, plant products and other goods and animal welfare, to be financed from budget line 17.4.02 of the budget of the European Union for 2004 to a maximum amount of EUR 35 000, is hereby approved. In particular the Communitys financing of the costs of publishing and disseminating the scientific proceedings of the seminar shall not exceed EUR 35 000 in total. Done at Brussels, 27 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 (OJ L 325, 12.12.2003, p. 31).